Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 17, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00043-CV
                                   ____________

                 ALVIN ROY d/b/a GRAFIX FINE ART, Appellant

                                          V.

          INSGROUP d/b/a BUSINESS INSURANCE GROUP, Appellee


                      On Appeal from the 281st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2010-68850


                     MEMORANDUM OPINION

      This is an appeal from a partial summary judgment signed December 16, 2011.
On April 9, 2012, appellant filed an agreed motion to dismiss the appeal without
prejudice. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed without prejudice.

                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Boyce.